DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Note by the Examiner
2.	For clarity, the reference to specific claim numbers are presented in bold. Cited claim limitations are presented in bold the first time they are associated with a particular prior art disclosing the cited limitations, and subsequent reference to the already disclosed claim limitations are presented un-bolded. Certain elements from prior art which are not required by the claims are also presented un-bolded if they are particularly pertinent to understanding how the references are being combined. Item-to-item matching and Examiner explanations for 102 &/or 103 rejections have been provided in parenthesis.

Claim Objections
3.	Claim 13 is objected to because of the following informalities:

4.	Claim 13 recites in line 3 “the network” which should be changed to “a network” to address the minor antecedent informality.
	



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

6.	Claim 10 recites “a dielectric structure in a trench on a front side surface of a semiconductor substrate which is a first main side”.
	The current claim depends on claim 1 which already recites “a dielectric structure in a trench of a semiconductor substrate” such that the relationship between the identical limitations is indefinite.
	For the purposes of compact prosecution, prior art will be considered by the interpretation that the identical limitations are the same elements despite the issues.
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

7.	Claims 1 and 3-10 are rejected under 35 U.S.C. 102(a)(1)&(a)(2) as being anticipated by Mizukoshi (US 2008/0099831 A1).


    PNG
    media_image1.png
    908
    1200
    media_image1.png
    Greyscale


8.	Regarding Claim 1, Mizukoshi discloses a capacitor (see Figs. 1-2 & “Illustrated Fig. 1(B)” above – the illustrated figure shows the plurality of cells which are seen in Fig. 1(A)  & particularly the capacitor electrodes are elements 36a & 36b and the dielectric layers in between are elements 40a & 40b)  comprising:
a dielectric structure (see Figs. 1-2 & “Illustrated Fig. 1(B)” above, elements 40a&b, comprising elements 41a&b & 42a&b & 43a&b, see [0066] “The first charge storing unit 40a has a multi-layer structure (referred to as `ONO multi-layer insulating film`) having a bottom silicon oxide film 41a, a charge storing nitride film 42a, and a top silicon oxide film 43a sequentially stacked mainly in the channel-length direction.” & [0069] “The second charge storing unit 40b is formed by the ONO multi-layer similarly to the first charge storing unit 40a”) in a trench (see Figs. 1-2 & “Illustrated Fig. 1(B)” above, labeled element Trench) of a semiconductor substrate (see Figs. 1-2 & “Illustrated Fig. 1(B)” above, element 20, see [0055] “silicon substrate 20”);
wherein the dielectric structure comprises a plurality of adjacent dielectric layers comprising opposing mechanical overall tensions (see Figs. 1-2 & “Illustrated Fig. 1(B)” above, elements 40a & 40b, see [0066] “The first charge storing unit 40a has a multi-layer structure (referred to as `ONO multi-layer insulating film`) having a bottom silicon oxide film 41a, a charge storing nitride film 42a, and a top silicon oxide film 43a sequentially stacked mainly in the channel-length direction.” & [0069] “The second charge storing unit 40b is formed by the ONO multi-layer similarly to the first charge storing unit 40a” The first dielectric layer element 41a/b is a silicon oxide which is different from the second silicon nitride layer element 42a/b – the difference in material provides opposing mechanical overall tensions).



9.	Regarding Claim 3, Mizukoshi discloses the capacitor according to claim 1, comprising a continuous operating voltage of at least 400 V (The limitations of the current claim are determined as functional because they are not explicitly structural and instead implicitly limits the structure by claiming a function for which the first and second memory cells must be capable of performing - see MPEP 2173.05(g), because the limitations recite a feature “by what it does rather than by what it is” and “A functional limitation is often used in association with an element, ingredient, or step of a process to define a particular capability or purpose that is served by the recited element, ingredient or step. In Innova/Pure Water Inc. v. Safari Water Filtration Sys. Inc., 381 F.3d 1111, 1117-20, 72 USPQ2d 1001, 1006-08 (Fed. Cir. 2004)”.
The prior art discloses conductive electrode elements 36a,36b which have inherent material properties capable of having voltage applied – the choice during use of the device to have a continuous operating voltage of a specific number does not structurally distinguish from the structure disclosed by Mizukoshi).

10.	Regarding Claim 4, Mizukoshi discloses the capacitor according to claim 1, wherein a first dielectric layer of the dielectric structure comprises a layer thickness that is greater than 250nm (see [0067] “The bottom silicon oxide film 41a is formed in a shape of "L" character layer having a constant thickness of around from 5 to 10 μm” first dielectric layer element 41a/b is silicon oxide selected as 5 μm) and wherein a second dielectric layer comprises a layer thickness that is greater than 550nm (see [0067 & 0070] “the charge storing unit 40 can have a structure having one or more than two insulating films out of silicon nitride film, aluminum oxide film, and fafnium oxide film, clipped between the bottom silicon oxide film 41 and the top silicon oxide film 43” selected as silicon nitride & “The charge storing nitride film 42a is formed on the charge storing nitride film 41a formed on the sidewall of the gate electrode 34, having a constant thickness of around from 5 to 10 μm.” Second dielectric layer element 42a/b is silicon nitride selected as 10 μm).

11.	Regarding Claim 5, Mizukoshi discloses the capacitor according to claim 1, wherein, a first dielectric layer of the dielectric structure comprises silicon oxide (see [0067]) or silicon dioxide and wherein a second dielectric layer of the dielectric structure comprises silicon nitride (see [0067]).

12.	Regarding Claim 6, Mizukoshi discloses the capacitor according to claim 1, wherein the second dielectric layer has a thickness of 100% to 500% of the first dielectric layer (see [0067 & 0070] 10 μm is a thickness of 200% of 5 μm).

13.	Regarding Claim 7, Mizukoshi discloses the capacitor according to claim 1, wherein the dielectric structure comprises at least three adjacent dielectric layers (see Figs. 1-2 & “Illustrated Fig. 1(B)” above, adjacent layers 41a/42a/43a and 41b/42b/43b) wherein at least one dielectric layer comprises a positive mechanical overall tension and at least one negative mechanical overall tension with respect to the semiconductor substrate (Mizukoshi discloses the exact same material of the capacitor as the Applicant’s invention as well as the thickness relationship such that the mechanical tensions which are a result of the material and thickness relationship are the same as well – also see Applicant’s specification page 22 lines 20-30 “By disposing a nitride layer on an oxide layer, a so-called "ON" (oxide nitride) stack can be obtained. Disposing a further oxide layer on the nitride layer can enable a so-called "ONO" (oxide nitride oxide) stack”).


14.	Regarding Claim 8, Mizukoshi discloses the capacitor according to claim 1, further comprising: an electrode material (see Figs. 1-2 & “Illustrated Fig. 1(B)” above, labeled element Electrode Material, comprising element 36a, see [0056] “main electrode 36”) formed on a side of the dielectric structure facing away from the semiconductor substrate (see Figs. 1-2 & “Illustrated Fig. 1(B)” above); and
an electric terminal forming with the electrode material (see Figs. 1-2 & “Illustrated Fig. 1(B)” above, and see [0080] “plus voltage applied to the first main electrode 36a” plus voltage applied to the electrode material means that the electrode material is formed and used as an electric terminal).

15.	Regarding Claim 9, Mizukoshi discloses the capacitor according to claim 8, comprising less or no material of the dielectric structure at a rear of the semiconductor substrate when compared to a front side (see Figs. 1-2 & “Illustrated Fig. 1(B)” above, the bottom, rear, of the semiconductor substrate element 20 has no material of the dielectric structure), the rear facing away from the front side of the semiconductor substrate comprising the trench (see Figs. 1-2 & “Illustrated Fig. 1(B)” above).

16.	Regarding Claim 10, insofar as the claim can be interpreted and understood despite the 112 issues, Mizukoshi discloses the capacitor according to claim 1,
a dielectric structure (see Figs. 1-2 & “Illustrated Fig. 1(B)” above, elements 40a&b, comprising elements 41a&b & 42a&b & 43a&b, see [0066] “The first charge storing unit 40a has a multi-layer structure (referred to as `ONO multi-layer insulating film`) having a bottom silicon oxide film 41a, a charge storing nitride film 42a, and a top silicon oxide film 43a sequentially stacked mainly in the channel-length direction.” & [0069] “The second charge storing unit 40b is formed by the ONO multi-layer similarly to the first charge storing unit 40a”) in a trench (see Figs. 1-2 & “Illustrated Fig. 1(B)” above, labeled element Trench) of a semiconductor substrate (see Figs. 1-2 & “Illustrated Fig. 1(B)” above, element 20, see [0055] “silicon substrate 20”) which is a first main side (first main top side);
wherein a first dielectric layer of the dielectric structure comprises silicon oxide or silicon dioxide and comprises a layer thickness that is greater than 250 nm (see [0067] “The bottom silicon oxide film 41a is formed in a shape of "L" character layer having a constant thickness of around from 5 to 10 μm” first dielectric layer element 41a/b is silicon oxide selected as 5 μm); and wherein a second dielectric layer of the dielectric structure comprises silicon nitride comprises a layer thickness that is greater than 1000 nm (see [0067 & 0070] “the charge storing unit 40 can have a structure having one or more than two insulating films out of silicon nitride film, aluminum oxide film, and fafnium oxide film, clipped between the bottom silicon oxide film 41 and the top silicon oxide film 43” selected as silicon nitride & “The charge storing nitride film 42a is formed on the charge storing nitride film 41a formed on the sidewall of the gate electrode 34, having a constant thickness of around from 5 to 10 μm.” Second dielectric layer element 42a/b is silicon nitride selected as 10 μm);
wherein the second dielectric layer has a thickness of 100% to 500% of the first dielectric layer (see [0067 & 0070] 10 μm is a thickness of 200% of 5 μm);
an electrode material (see Figs. 1-2 & “Illustrated Fig. 1(B)” above, labeled element Electrode Material, comprising element 36a, see [0056] “main electrode 36”) formed on a side of the dielectric structure facing away from the semiconductor substrate (see Figs. 1-2 & “Illustrated Fig. 1(B)” above); and an electric terminal formed on the electrode material (see Figs. 1-2 & “Illustrated Fig. 1(B)” above, and see [0080] “plus voltage applied to the first main electrode 36a” plus voltage applied to the electrode material means that the electrode material is formed and used as an electric terminal); wherein the dielectric structure is removed on the rear side surface of the semiconductor substrate (see Figs. 1-2 & “Illustrated Fig. 1(B)” above, the bottom, rear, of the semiconductor substrate element 20 has no material of the dielectric structure).


17.	Claims 1-2 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen et al. (US 2014/0374879 A1), hereinafter as Chen.

18.	Regarding Claim 1, Chen discloses a capacitor (see Fig. 20, see [0043] “deep trench capacitors 203”;
Also see [0008, 0043] where the differences are discussed and same elements which are described prior are not repeated) comprising:
a dielectric structure (element 213, see [0042-0043] “the dielectric layers 213A and 213B can be an ONO multilayer structures”;
also see [0030] “The barrier 213 can be formed from one or more layers of any suitable dielectric(s). A typical structure for the barrier 213 includes two or more layers. Typical materials for these layers include SiO2, SiON, and SiN. Other examples of material that can be used for the dielectric barrier 213 include, without limitation, Ta2O, Al2O3, and high-k dielectrics. The dielectric barrier 213 can be formed by any suitable process or combination of processes.”) in a trench (element 203) of a semiconductor substrate (element 201, see [0044] “substrate 201”, and see [0023] for specific semiconductor materials);
wherein the dielectric structure comprises a plurality of adjacent dielectric layers comprising opposing mechanical overall tensions (see [0042] The ONO multilayer structure has opposing mechanical overall tensions from the difference in the respective material of the layers).

19.	Regarding Claim 2, Chen discloses the capacitor according to claim 1, comprising a further trench (see Fig. 20 trench filled by element 213 and 205B on the bottom rear of element 201) on a rear of the semiconductor substrate facing away from the main surface area and wherein the first dielectric layer and the second dielectric layer are disposed on the rear (see Fig. 20).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


20.	Claims 11-14 are rejected under 35 U.S.C. 103 as obvious over Mizukoshi (US 2008/0099831 A1), in view of Kim et al. (US 2012/0026807 A1), hereinafter as Kim.

21.	Regarding Claim 11, Mizukoshi discloses the capacitor according to claim 1.
	Mizukoshi does not appear to explicitly disclose a usage of the capacitor according to claim 1 in a power module or in a packaged semiconductor device.
	Kim discloses a usage of a capacitor in a power module or in a package semiconductor device (see Fig. 2 [0002] “A semiconductor package refers generally to a packaged semiconductor memory chip with fine circuits sealed with a mold resin or ceramic for protection from external environments and mounting on an integrated circuit.”, [0017] “semiconductor memory chip 1”, [0024] “The coupling capacitor 12 having the NMOS transistor in the integrated circuit according to an embodiment of the present invention may control the capacitance in units of several pF by adjusting the width and length of the gate.”).
	The use of the capacitor in a package semiconductor device as taught by Kim is incorporated as a use of the capacitor of Mizukoshi.
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate a usage of a capacitor in a power module or in a package semiconductor device as taught by Kim as a usage of a capacitor in a power module or in a package semiconductor device of Mizukoshi because the combination allows for a packaged semiconductor memory chip device to have electrical and mechanical protection through the packaging, and allows for connection to external electrical components such as a power source and control circuit, and use of a MOSFET capacitor allows for controlled capacitance and attenuated signal noise generated by crosstalk (see Kim [0002, 0020-0024]);
	Furthermore, the combination is the simple substitution of one known element for another to obtain predictable results – simple substitution of one known MOSFET capacitor structure for another in a memory device to obtain predictable results (see Kim Fig. 2 which provides a schematic but not a cross-sectional implementation, and see Mizukoshi Figs. 1-2 which provides a cross-sectional implementation).

22.	Regarding Claim 12, Mizukoshi and Kim discloses the usage of the capacitor according to claim 11, wherein the same is formed within the power module or the packaged semiconductor element as attenuation element or coupling capacitor (see [0024] “The coupling capacitor 12 having the NMOS transistor in the integrated circuit”).

23.	Regarding Claim 13, Mizukoshi and Kim discloses the usage of the capacitor according to claim 12, wherein the power module or the packaged semiconductor device with the integrated capacitor is connected to an energy source for absorbing electric energy from the network (see Kim Fig. 2 element 12 connected to data line elements DL1 and DL2 for absorbing electrical energy, capacitive, from the network).

24.	Regarding Claim 14, Mizukoshi discloses the usage of the capacitor according to claim 1.
Mizukoshi does not appear to explicitly disclose comprising a semiconductor device in a common package.
Kim discloses comprising a semiconductor device in a common package (see Fig. 2 [0002] “A semiconductor package refers generally to a packaged semiconductor memory chip with fine circuits sealed with a mold resin or ceramic for protection from external environments and mounting on an integrated circuit.”, [0017] “semiconductor memory chip 1”, [0024] “The coupling capacitor 12 having the NMOS transistor in the integrated circuit according to an embodiment of the present invention may control the capacitance in units of several pF by adjusting the width and length of the gate.”;
Note, the manner in which the claim is currently recited does not provide structural details for “common” which describes the “package” – at least the mold resin or ceramic sealing taught by Kim are considered common as one of ordinary skill in the art would recognize).
	The use of the capacitor in a package semiconductor device as taught by Kim is incorporated as a use of the capacitor of Mizukoshi.
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate comprising a semiconductor device in a common package as taught by Kim as comprising a semiconductor device in a common package of Mizukoshi because the combination allows for a packaged semiconductor memory chip device to have electrical and mechanical protection through the packaging, and allows for connection to external electrical components such as a power source and control circuit, and use of a MOSFET capacitor allows for controlled capacitance and attenuated signal noise generated by crosstalk (see Kim [0002, 0020-0024]);
	Furthermore, the combination is the simple substitution of one known element for another to obtain predictable results – simple substitution of one known MOSFET capacitor structure for another in a memory device to obtain predictable results (see Kim Fig. 2 which provides a schematic but not a cross-sectional implementation, and see Mizukoshi Figs. 1-2 which provides a cross-sectional implementation).



















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL PARK whose telephone number is (303)297-4277. The examiner can normally be reached Normal Schedule: M-F Sometime between 6:30 a.m. - 7:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H. Loke can be reached on (571) 272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAMUEL PARK/Examiner, Art Unit 2818